Exhibit 10.23

SIXTH AMENDMENT TO LEASE

(Adding Additional Premises)

THIS SIXTH AMENDMENT TO LEASE (this “Sixth Amendment”) is dated as of the 8th
day of July, 2015, between NIMBUS CENTER LLC, a Delaware limited liability
company (“Landlord”), and CASCADE MICROTECH, INC., an Oregon corporation
(“Tenant”).

RECITALS

A. Landlord (as successor-in-interest to OR-Nimbus Corporate Center, L.L.C.) and
Tenant are parties to a lease dated as of April 2, 1999 (the “Original Lease”),
as amended by First Amendment dated as of January 10, 2007 (the “First
Amendment”), Second Amendment dated as of February 25, 2013 (the “Second
Amendment”), Third Amendment dated as of January 23, 2014 (the “Third
Amendment”), Fourth Amendment dated as of March 31, 2014 (the “Fourth
Amendment”), and Fifth Amendment dated as of September 24, 2014 (the “Fifth
Amendment”, and together with the Original Lease, First Amendment, Second
Amendment, Third Amendment, and Fourth Amendment, collectively referred to
herein as the “Lease”), pursuant to which Tenant leases from Landlord certain
premises (the “Existing Premises”) consisting of the entire building (the
“Building 6 Premises”) located at 9100 SW Gemini Drive, Beaverton, Oregon
commonly known as Nimbus Building 6 (“Building 6”) , a portion of the building
(the “Suite 9500 Premises” and the “Suite 100A Premises”)) located at 9500 SW
Gemini Drive, Beaverton, Oregon commonly known as Nimbus Building 3 (“Building
3”), and portions of the building (the “Suite 9203B Premises”, the “Suites 9225
and 9215 Premises” and the “Suite 9205 Premises”) located at 9203-9215 SW Nimbus
Avenue, Beaverton, Oregon commonly known as Nimbus Building 9 (“Building 9”).
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Lease.

B. Landlord and Tenant desire to amend the Lease to provide for: (i) the leasing
by Tenant of additional space on the first (1st) floor of the building located
at 9000, 9020, 9030, 9040 and 9090 SW Gemini Drive, Beaverton, Oregon, commonly
known as Nimbus Building 8 (“Building 8”); (ii) modification of Base Rent
payable under the Lease; (iii) modification of Tenant’s Proportionate Share of
the Project; and (iv) certain other Lease modifications, all as more
particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. Additional Premises. Commencing as of the Suites 9090 and 9040 Additional
Premises Commencement Date (as defined below), and ending on September 30, 2020
(the “Suites 9090 and 9040 Additional Premises Termination Date”), the space on
the first (1st) floor of Building 8 shown outlined on the attached Exhibit A and
known as Suites 9090 and 9040 (the “Suites 9090 and 9040 Additional Premises”)
shall be added to the premises covered by the Lease. Commencing on the Suites
9090 and 9040 Additional Premises Commencement Date and continuing until the
Suites 9090 and 9040 Termination Date, all references in the Lease and in this
Sixth Amendment to the “Premises” shall be deemed to refer to the Existing
Premises and the Suites 9090 and 9040 Additional Premises, collectively.
Landlord and Tenant hereby stipulate for all purposes of the Lease that the
rentable square footage of the Suites 9090 and 9040 Additional Premises is
deemed to be 8,488 rentable square feet, which consists of 5,255 rentable square
feet in Suite 9090 and 3,233 rentable square feet in Suite 9040.

The “Suites 9090 and 9040 Additional Premises Commencement Date” shall mean the
date on which Landlord shall deliver the Suites 9090 and 9040 Additional
Premises to Tenant in the condition required under Paragraph 4 below. The
scheduled Suites 9090 and 9040 Additional Premises Commencement Date is July 1,
2015. If Landlord is unable to deliver possession of the Suites 9090 and 9040
Additional Premises to Tenant on the scheduled Suites 9090 and 9040 Additional
Premises Commencement Date for any reason whatsoever, neither this Sixth
Amendment nor the Lease shall be void or voidable, nor shall any such delay in
delivery of possession of the Suites 9090 and 9040 Additional Premises operate
to extend the Term with respect to the Suites 9090 and 9040 Additional Premises
beyond the Suites 9090 and 9040 Additional Premises Termination Date or amend
Tenant’s obligations hereunder or under the Lease. Upon either party’s request
after the Suites 9090 and 9040 Additional Premises Commencement Date, the
parties shall execute a letter confirming the Suites 9090 and 9040 Additional
Premises Commencement Date.

2. Base Rent; Suites 9090 and 9040 Additional Premises. Commencing as of the
date (the “Suites 9090 and 9040 Additional Premises Rent Commencement Date”)
that is the earlier to occur of (i) 90 days following the Suites 9090 and 9040
Additional Premises Commencement Date or (ii) the date Tenant shall commence the
conduct of business in the Suites 9090 and 9040 Additional Premises or any
portion thereof (the “Suites 9090 and 9040 Additional Premises Rent Commencement
Date”), Tenant shall pay Base Rent for the Suites 9090 and 9040 Additional
Premises pursuant to the Lease in the following amounts:

 

Period

   Annual Rate
Per Square Foot      Monthly Base Rent  

The Suites 9090 and 9040 Additional Premises Rent Commencement Date- 09/30/16

   $ 13.60       $ 9,619.73   

10/01/16 – 09/30/17

   $ 14.01       $ 9,909.74   

10/01/17 – 09/30/18

   $ 14.43       $ 10,206.82   

10/01/18 – 09/30/19

   $ 14.86       $ 10,510.97   

10/01/19- 09/30/20

   $ 15.31       $ 10,829.27   



--------------------------------------------------------------------------------

The foregoing Base Rent for the Suites 9090 and 9040 Additional Premises shall
be in addition to the Base Rent payable by Tenant for the Existing Premises
pursuant to the Lease.

3. Expenses and Taxes; Suites 9090 and 9040 Additional Premises. Effective as of
the Suites 9090 and 9040 Additional Premises Commencement Date, and continuing
to the Suites 9090 and 9040 Termination Date, the provisions of Section 4 of the
First Amendment shall apply to the Suites 9090 and 9040 Additional Premises, and
for such purposes, Tenant’s Proportionate Share of the Project shall mean
1.2304% with respect to the Suites 9090 and 9040 Additional Premises. The
foregoing Additional Rent for the Suites 9090 and 9040 Additional Premises shall
be in addition to the Additional Rent payable by Tenant for the Existing
Premises pursuant to the Lease.

4. Landlord Work; Suites 9090 and 9040 Additional Premises. Tenant shall accept
the Suites 9090 and 9040 Additional Premises in its as-is condition as of the
date of this Sixth Amendment, and, except as provided in the Work Letter
attached hereto as Exhibit B (the “Work Letter”), Landlord shall have no
obligation to make or pay for any alterations, additions, improvement or
renovations in or to the Suites 9090 and 9040 Additional Premises to prepare the
same for Tenant’s occupancy. Following the Suites 9090 and 9040 Additional
Premises Commencement Date, Tenant shall perform the Suites 9090 and 9040
Additional Premises Tenant Improvements (defined in the Work Letter) as
described in the Work Letter.

5. Parking. With respect the Suites 9090 and 9040 Additional Premises, the
parking provisions set forth in the Lease shall continue to apply on the terms
and conditions set forth therein, except that effective as of the Suites 9090
and 9040 Additional Premises Commencement Date (i) the parking made available to
Tenant shall be increased by 15 reserved parking spaces and 33 unreserved
parking spaces in the surface parking lot serving Building 8, and (ii) Tenant
shall be entitled to the use of such unreserved parking spaces at no additional
charge.

6. Right of First Offer. The first sentence of Paragraph 7(a) of the Second
Amendment is hereby deleted in its entirety and replaced with the following:

“Tenant shall have the one time right of first offer (the “Right of First
Offer”) with respect to each of the following spaces (each, an “Offering
Space”): (i) the space consisting of 3,233 rentable square feet on the first
(1st) floor of Building 8 known as Suite 9030, and shown on the demising plan
attached hereto as Exhibit I-1; (ii) the space consisting of 5,441 rentable
square feet on the first (1st) floor of Building 8 known as Suite 9000, and
shown on the demising plan attached hereto as Exhibit I-2; (iii) the space
consisting of 1,000 rentable square feet on the first (1st) floor of Building 8
known as Suite 9000A, and shown on the demising plan attached hereto as Exhibit
I-3; (iv) the space consisting of 4,000 rentable square feet on the first (1st)
floor of Building 8 known as Suite 9020, as shown on the demising plan attached
hereto as Exhibit I-4; and (v) the space consisting of 19,848 rentable square
feet on the first (1st) floor of Building 9 known as Suite 9255, and shown on
the demising plan attached hereto as Exhibit I-5.”

7. Renewal Option. The Renewal Option set forth in Paragraph 6 of the First
Amendment, as amended by Paragraph 9 of the Second Amendment shall continue to
apply on the terms and conditions set forth therein with respect to the Suites
9090 and 9040 Additional Premises, except that (i) the Initial Renewal Notice
with respect to the first Renewal Term must be delivered, if at all, no later
than September 30, 2019 and no earlier than July 1, 2019, (ii) the Initial
Renewal Notice with respect to the second Renewal Term must be delivered, if at
all, no later than September 30, 2024 and no earlier than July 1, 2024, (iii)
the first Renewal Term shall be one (1) additional period of five (5) years
commencing on October 1, 2020 and ending on September 30, 2025, and (iv) the
second Renewal Term shall be one (1) additional period of five (5) years
commencing on October 1, 2025 and ending on September 30, 2030.

8. Real Estate Brokers. Tenant represents and warrants that it has negotiated
this Sixth Amendment directly with Shorenstein Realty Services, L.P. and NAI
Norris, Beggs & Simpson, on behalf of Landlord, and Jones Lang LaSalle on behalf
of Tenant (collectively, the “Brokers”), and Tenant has not authorized or
employed, or acted by implication to authorize or to employ, any other real
estate broker or salesman to act for Tenant in connection with this Sixth
Amendment. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims by any real estate broker or salesman other than the
Brokers for a commission, finder’s fee or other compensation as a result of
Tenant’s entering into this Sixth Amendment.

9. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to amend the Lease or a reservation of or
option to amend the Lease, and this instrument is not effective as a lease
amendment or otherwise until executed and delivered by both Landlord and Tenant.

10. Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Sixth Amendment on behalf of
Tenant, hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state in which the Building is located, (c)
Tenant has full corporate, partnership, trust, association or other appropriate
power and authority to enter into this Sixth Amendment and to perform all
Tenant’s obligations under the Lease, as amended by this Sixth Amendment, and
(d) each person (and all of the persons if more than one signs) signing this
Sixth Amendment on behalf of Tenant is duly and validly authorized to do so.

11. Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sixth Amendment as of the
date and year first above written.

 

LANDLORD:     TENANT: NIMBUS CENTER LLC,     CASCADE MICROTECH, INC., a Delaware
limited liability company     an Oregon corporation By:  

/s/ Gregg Meyer

    By:  

/s/ Jeff A. Killian

Name:   Gregg Meyer     Name:   Jeff A. Killian Title:   Vice President    
Title:   CFO



--------------------------------------------------------------------------------

EXHIBIT A

Suites 9090 and 9040 Additional Premises



--------------------------------------------------------------------------------

EXHIBIT B

Work Letter

This Exhibit (the “Work Letter”) is attached to and made a part of the Sixth
Amendment to Lease (the “Sixth Amendment”) by and between NIMBUS CENTER LLC, a
Delaware limited liability company (“Landlord”), and CASCADE MICROTECH, INC., an
Oregon corporation (“Tenant”), for space in the building located at 9000, 9020,
9030, 9040 and 9090 SW Gemini Drive, Beaverton, Oregon commonly known as Nimbus
Building 8. Capitalized terms used but not defined herein shall have the
meanings set forth in the Sixth Amendment.

1. Tenant, following the Suites 9090 and 9040 Additional Premises Commencement
Date, shall have the right to perform alterations and improvements to the Suites
9090 and 9040 Additional Premises (the “Suites 9090 and 9040 Additional Premises
Tenant Improvements”). Notwithstanding the foregoing, Tenant and its contractors
shall not have the right to perform the Suites 9090 and 9040 Additional Premises
Tenant Improvements unless and until Tenant has complied with all of the terms
and conditions of Section 9 of the Original Lease, including, without
limitation, approval by Landlord of the final plans for the Suites 9090 and 9040
Additional Premises Tenant Improvements and the contractors to be retained by
Tenant to perform such Suites 9090 and 9040 Additional Premises Tenant
Improvements. Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with laws,
functionality of design, the structural integrity of the design, the
configuration of the Suites 9090 and 9040 Additional Premises and the placement
of Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of final plans for the Suites 9090 and 9040
Additional Premises Tenant Improvements and the contractors to perform the
Suites 9090 and 9040 Additional Premises Tenant Improvements shall not be
unreasonably withheld, conditioned or delayed. The parties agree that Landlord’s
approval of the general contractor to perform the Suites 9090 and 9040
Additional Premises Tenant Improvements shall not be considered to be
unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required pursuant to the terms of the Lease, (iii) does not have the ability
to be bonded for the work, or (iv) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exhaustive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor. In the event that
the Suites 9090 and 9040 Additional Premises Tenant Improvements include the
removal of any demising walls or restrooms, Landlord agrees that Tenant shall
not be obligated to restore the demising walls or restrooms at the end of the
Term.

2. Landlord agrees to contribute the sum of $169,760.00 (i.e., $20.00 per
rentable square foot of the Suites 9090 and 9040 Additional Premises) to be
applied toward the cost of the Suites 9090 and 9040 Additional Premises Tenant
Improvements (the “Suites 9090 and 9040 Additional Premises Allowance”). The
Suites 9090 and 9040 Additional Premises Allowance shall be paid to Tenant in 1
disbursement within 30 days after completion of the Suites 9090 and 9040
Additional Premises Tenant Improvements and Landlord’s receipt of the following
documentation: (i) general contractor and architect’s (if an architect is
required) completion affidavits, (ii) full and final waivers of lien, (iii)
receipted bills covering all labor and materials expended and used, (iv)
as-built plans of the Suites 9090 and 9040 Additional Premises Tenant
Improvements, and (v) the certification of Tenant and its architect (if an
architect is required) that the Suites 9090 and 9040 Additional Premises Tenant
Improvements have been installed in a good and workmanlike manner in accordance
with the approved plans, and in accordance with applicable Laws. Notwithstanding
anything herein to the contrary, Landlord shall not be obligated to disburse any
portion of the Suites 9090 and 9040 Additional Premises Allowance during the
continuance of an uncured default under the Lease, and Landlord’s obligation to
disburse shall only resume when and if such default is cured.

3. Any portion of the Suites 9090 and 9040 Additional Premises Allowance which
exceeds the cost of the Suites 9090 and 9040 Additional Premises Tenant
Improvements or is otherwise remaining after June 30, 2016 shall accrue to the
sole benefit of Landlord, it being agreed that Tenant shall not be entitled to
any credit, offset, abatement or payment with respect thereto. In the event the
cost of the Suites 9090 and 9040 Additional Premises Tenant Improvements exceeds
the Suites 9090 and 9040 Additional Premises Allowance, Tenant shall pay all
such excess costs after the full amount of the Suites 9090 and 9040 Additional
Premises Allowance has been disbursed hereunder directly to Tenant’s contractor
or subcontractor or suppliers involved and shall furnish to Landlord copies of
receipted invoices therefor and such waivers of lien rights as Landlord may
reasonably require.

4. In no event shall the Suites 9090 and 9040 Additional Premises Allowance be
used for the purchase of equipment, furniture or other items of personal
property of Tenant. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the Suites 9090 and 9040
Additional Premises Tenant Improvements and/or Suites 9090 and 9040 Additional
Premises Allowance.

5. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.